       Case 1:19-cv-01152-LJV-JJM Document 149 Filed 03/08/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

CHRISTINE SARACENI,                                            DECISION AND
                                                               ORDER

                                                               19-CV-01152-LJV-JJM
                                        Plaintiff,
v.

M&T BANK CORPORATION,

                              Defendant.
_________________________________________

                Before the court is plaintiff Saraceni’s motion [132] 1 seeking to quash defendant

M&T’s subpoena [132-2] to plaintiff’s former co-employee Richard Downs, and for sanctions.

In opposing the motion, M&T argues that plaintiff or her counsel should themselves be

sanctioned. M&T’s Memorandum of Law [139], Point IV. The parties are familiar with the

relevant factual background, which will be discussed only to the extent necessary.

                Having considered the parties’ submissions [132, 139, 142, 143, 146, 148] and

heard oral argument by telephone on March 5, 2021 [147], for the following reasons the motion

is denied, without sanctions to either party. 2

                                         DISCUSSION

A.      The Burden of Proof Regarding Waiver

                For purposes of this motion, the parties appear to agree that plaintiff bears the

burden of proving that any work product protection has not been waived. See Hedgeserv Ltd. v.


1
        Bracketed references are to CM/ECF docket entries, and page references are to CM/ECF
pagination (upper right corner of the page).
2
     “Discovery rulings, including those regarding privilege issues, are nondispositive matters.”
Woodworth v. United States, 287 F. Supp. 3d 345, 348, n. 2 (W.D.N.Y. 2017)
       Case 1:19-cv-01152-LJV-JJM Document 149 Filed 03/08/21 Page 2 of 3




SunGard Systems International Inc., 2018 WL 6538197, *3 (S.D.N.Y. 2018) (“[t]he party

asserting the protection afforded by the work product doctrine has the burden of showing . . . that

it has not been waived”); Resolution Trust Corp. v. Massachusetts Mutual Life Insurance Co.,

200 F.R.D. 183, 188 (W.D.N.Y. 2001) (the party resisting discovery must “demonstrate both that

the privilege exists and that it has not been waived”). 3

B.      The Requirements for Waiver

                Although the Second Circuit has yet to define the requirements for waiver of the

work product privilege by disclosure to a third party, lower courts have offered various

formulations: “whether, at the time of the disclosure, the disclosing party had reason to believe

that further disclosure, to its party-opponent, would be likely” (Hedgeserv *2); “when protected

materials are disclosed in a manner which substantially increases the opportunity for potential

adversaries to obtain the information” (Niagara Mohawk Power Corp. v. Stone & Webster Eng'g

Corp., 125 F.R.D. 578, 587 (N.D.N.Y. 1989); 8 Wright and Miller, Federal Practice and

Procedure (Civil) §2024 (3d ed.)); or “disclosure to a third-party witness . . . where the witness

does not share a common interest with the disclosing party” (Alexander Interactive, Inc. v.

Adorama, Inc., 2014 WL 12776440, *11 (S.D.N.Y. 2014)).

                However, regardless of which of these formulations is applied - and regardless of

which party bears the burden of proof regarding waiver - I conclude that the work product

privilege has been waived by disclosure of the information in question to Richard Downs.

During a teleconference with this court on October 16, 2020 (in which all counsel participated),


3
        However, there is also contrary authority. See City of New York v. A-1 Jewelry & Pawn, Inc.,
2007 WL 9710558, *4 (E.D.N.Y. 2007) (“[t]he burden of persuasion in proving a waiver of work-product
protection lies with the party seeking discovery of protected material”); 34 A.L.R. Fed. 3d Art. 5, “Waiver
or Loss of Protection of Federal Attorney ‘Work Product’ Protection Under Fed. R. Civ. P. 26(b)(3)”, §4
(same).


                                                   -2-
       Case 1:19-cv-01152-LJV-JJM Document 149 Filed 03/08/21 Page 3 of 3




Mr. Drexler stated that he had “had several [conversations] since as early as last July 22nd with

[plaintiff’s attorney Daniel] Brady . . . and I explained to him at the outset that Mr. Downs

valued his relationship with M&T and was not inclined to side with the plaintiff in any way,

shape or form”. [142-1], pp. 38-9. In light of that statement, which stands unrefuted in the

record, 4 counsel proceeded at his own risk in disclosing additional information to Messrs.

Drexler or Downs.

C.     Sanctions

               Although each party asks me to sanction the other, I do not find that the law

governing the standard for waiver to be so clear-cut that sanctions are warranted. Going forward,

I encourage the parties to communicate and cooperate in moving this case forward.



                                       CONCLUSION

               For these reasons, plaintiff Saraceni’s motion to quash [132] is denied. However,

since the motion involves a claim of privilege, I will stay the effect of this decision until 5:00

p.m. on March 15, 2021, to give plaintiff the opportunity to seek a further stay from District

Judge Lawrence J. Vilardo.

SO ORDERED.

Dated: March 8, 2021

                                               /s/ Jeremiah J. McCarthy
                                               JEREMIAH J. MCCARTHY
                                               United States Magistrate Judge



4
        During oral argument, Mr. Brady stated that “clearly, if Mr. Drexler had communicated
immediately that his client is not going to cooperate whatsoever in any way, shape or form, then we
wouldn’t have continued speaking with him”. (Chambers transcription). However, “attorney’s arguments
[a]re not evidence”. Raucci v. Town of Rotterdam, 902 F.2d 1050, 1059 (2d Cir. 1990).


                                                 -3-
